PER CURIAM.
Otis Fowler, Jr. appeals that portion of the final judgment of dissolution of the parties’ marriage holding him in contempt for failure to deliver their child to his wife. The contempt order contained elements of both criminal and civil contempt. Since the court did not comply with Florida Rule of Criminal Procedure 3.840, that aspect of the order holding appellant in criminal contempt must be reversed. Accordingly, we hereby modify paragraph 13 of the final judgment to provide only that appellant is deemed guilty of civil contempt for failure to comply with the court’s previous orders, and that he is hereby sentenced to the Hillsborough County Jail until such time as the minor child of the parties is returned to appellee.
BOARDMAN, A.C.J., and GRIMES and OTT, JJ., concur.